AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA

               UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                                   V.                               (For Offenses Committed On or After November I, 1987)

       RICARDO CASTELLANOS-VELASQUEZ (I 1)                             Case Number:      15CR2932-H

                                                                    Nicholas DePento
                                                                    Defendant's Attorney
Registration Number: 51719-298

• -
THE DEFENDANT:
[:gJ   pleaded guilty to count(s)       1 of the Superseding Information.

D  was found guilty on count(s)
   after a olea of not e:uiltv.
Accordingly, the defendant is adiudged guiltv of such count(s), which involve the following offense( s):
                                                                                                                    Count
Title & Section                     Nature of Offense                                                             Nnmber(s)
31 USC 5313(a);                     STRUCTURING TRANSACTIONS WITH DOMESTIC                                            1
18 USC 2                            FINANCIAL INSTITUTIONS; AIDING AND ABETTING




    The defendant is sentenced as provided in pages 2 through               2          of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count( s)
[:gJ   Count(s)   in the underlying Indictment                are dismissed on the motion of the United States.


IZI Assessment: $100.00.

[:gjFine waived                •
                              Forfeiture pursuant to order filed                                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                   January 22 2020
                                                                   Date of Imposition of Sentence


                         FILED                                     il4fottB~li~~
                                                                   UNITED STATES DISTRICT JUDGE
                           JAN 2 2 2020
     .,
,
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:               RICARDO CASTELLANOS-VELASQUEZ (I I)                                        Judgment - Page 2 of2
    CASE NUMBER:             15CR2932-H

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
     TIME SERVED.




     •     Sentence imposed pursuant to Title 8 USC Section l326(b).
     •     The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant must surrender to the United States Marshal for this district:

           •    at
                     - - - - - - - - - A.M.                       on
                                                                       -------------------
           •    as notified by the United States Marshal.

           The defendant must surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
           •    on or before
           •    as notified by the United States Marshal.
           •    as notified by the Probation or Pretrial Services Office.

                                                           RETURN
    I have executed this judgment as follows:

           Defendant delivered on                                           to
                                    -------------                                --,--------------
    .at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                        By                     DEPUTY UNITED STATES MARSHAL




                                                                                                               15CR2932-H
